Opinion by
Trexler, J.,
In November, 1915, P. Joseph Schmidt was duly elected as one of the county commissioners of Northumberland County, to serve for a period of four years from the first Monday of January, 1916. In December, 1918, Schmidt died and S. H. McKinney, the plaintiff, was appointed by the court to fill Schmidt’s unexpired term, to serve until the first Monday in January, 1920. When Schmidt was elected the salary of the office was $1,800 per annum. Under the Act of June 7, 1917, P. L. 570, the salary was raised to $2,500 per annum. Was McKinney entitled to the former or the latter salary? Article III, Sec. 13 of the Constitution provides that, “No law shall extend the term of any public officer, or increase or diminish his salary or emoluments, after his election or appointment.” It will be observed that the subject of this section is, “Public Officer.” The term shall not be extended for any public officer nor shall his salary be increased or diminished after the election or appointment The words are plain and the test to be applied is evident. If the salary be increased or diminished after his election or appointment, the prohibition of the section applies. The language being plain we are not aided by any *583rules of construction nor should our conclusion be changed by showing that certain inequalities may arise. There are three commissioners, and the commissioner who is appointed to fill the unexpired term gets more than any one of the others. Such argument's apply where there is a doubt in the meaning of the words but it is no aid to us in the present case. It is a forced construction to make the appointed officer take the place of the deceased officer and argue that he occupies the same position as the one who was elected prior to the passage of the act. The prohibition of that section is not during the term of the officer, but after his election or appointment: Evans v. Luzerne Co., 54 Pa. Superior Ct. 44. Our attention has been called to decisions in other states, particularly Storke v. Goux, 129 Cal. 526. The language of the Constitution of California is not the same as ours. Under our law the status of the officer is determined at the time of his appointment or election. As we have stated, any law affecting his salary passed after the date of his appointment or election will not apply to him. Where the language used refers to his term of office a different construction may follow. The term has an existence independent of the officer and it may be argued that when a reference is made to the term it1 means the fixed term designated by law, and any increase during that period is covered by the constitutional provision, but our Constitution applies only to those who have been elected or appointed before the passage of any act changing their salaries.
We think the learned trial judge was right in the conclusion reached.
The judgment is affirmed.